People ex rel. Brissenden v Warden, Nassau County Corr. Ctr. (2016 NY Slip Op 07984)





People ex rel. Brissenden v Warden, Nassau County Corr. Ctr.


2016 NY Slip Op 07984


Decided on November 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2016-11718

[*1]The People of the State of New York, ex rel. Matthew W. Brissenden, on behalf of Tony McClam, petitioner, 
vWarden, Nassau County Correctional Center, respondent.


Matthew W. Brissenden, P.C, Garden City, NY (Matthew W. Brissenden pro se of counsel), for petitioner.
Madeline Singas, District Attorney, Mineola, NY (Lauren Kalaydjian of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Nassau County Indictment No. 1697N-16 and to set reasonable bail.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
RIVERA, J.P., CHAMBERS, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court